Citation Nr: 1735049	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-41 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from November 1977 to March 1978, and from January 1980 to October 1981.  He also had additional periods of active and inactive duty for training in the Army Reserves.  This matter comes to the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2012, the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing, and a transcript of that proceeding is of record.

This matter was previously remanded by the Board in February 2013 and March 2016, and has since been returned for further appellate review.

When previously before the Board, the issue of entitlement to service connection for an eye disorder was on appeal.  In a July 2016 rating decision, the RO granted service connection for open-angle glaucoma and dry eye.  The Veteran has not expressed disagreement with the rating or effective date assigned.  Thus, that decision represents a full grant as to that benefit sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by Level VIII hearing acuity.

2.  The Veteran's left hear hearing loss is manifested by Level V hearing acuity.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for bilateral hearing loss are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this case, the Veteran is challenging the underlying rating assigned for the grant of service connection for bilateral hearing loss.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his increased rating claim decided herein.   

The Veteran was afforded VA audiology evaluations in April 2009, August 2010, March 2013, and June 2016.  The Board finds that the VA audiology evaluations examinations are adequate to decide the case as they were predicated on an in-person examination during which testimony was elicited from the Veteran as well as review of the claims file, and contain findings necessary to rate the disability in question.  The reports also contained descriptions of the functional impairments resulting from the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the Board's prior remand directives.  The February 2013 Board remand directed the AOJ to obtain outstanding Social Security Administration (SSA) records, and to provide the Veteran with another VA examination to assess the current severity of his bilateral hearing loss.  The SSA records were obtained and associated with the claims file, and the examination was provided in March 2013.  The March 2016 Board remand directed the AOJ to obtain outstanding records, clarify what speech recognition test was used in March 2009, and to provide the Veteran with an examination to assess the current severity of his bilateral hearing loss disability.  Additional VA treatment records were obtained, the audiologist submitted the clarification, and the Veteran was provided with another VA examination in June 2016.  The RO then issued a SSOC addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided with an opportunity to testify at a hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issue on appeal and focused the hearing on the elements necessary to substantiate the claims.  Also, subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  There has been no allegation to the contrary. The Board will proceed to address the merits of the claim.

Increased Ratings - Bilateral Hearing Loss

The Veteran seeks entitlement to an initial rating higher than 10 percent for service connected bilateral hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2016).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).  

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (2016).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist determines the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2016).

May 1995 private audiology records document that the Veteran reported a history of hearing loss, dizziness, and loss of balance.  Speech discrimination scores were 96 percent bilaterally but it was not noted what word test was used.  

An October 2007 VA audiology note reported the Veteran had random experiences of feeling off-balanced, and feeling as if he were leaning to the right or left. He could not specify when these episodes occur, but denied having ever fallen or feeling nauseous.  He also reported a periodic feeling of fullness in the left ear.  

The Veteran's puretone threshold averages in decibels were documented as follows:  

Hertz
1000
2000
3000
4000
Average
Right Ear
75
75
75
85
76
Left Ear
50
45
60
75
57.5

Word recognition score for the right ear was 56 percent at 90 decibels, and the left ear was 92 percent at 75 decibels.  These scores were recorded using the W-22 word list, which is not suitable for VA rating purposes.

A November 2007 audiology record reported similar findings from the prior month, and noted the Veteran did not have a history of ear surgery.  The Veteran was referred for hearing aids.

A March 2009 VA audiology note reported that word recognition scores were 92 percent in the right ear and 96 percent in the left ear, but it was not specified what word test was used.  It was reported those results represented a significant improvement in word recognition of the right ear.  In May 2016, the audiologist who provided the March 2009 audiogram reported that the CID W-22 word list was used rather than the Maryland CNC.

The Veteran underwent a VA audiology evaluation in April 2009.  The Veteran gave a history of progressive hearing and dizziness, and right otalgia.  He reported difficulty hearing in situations with competing noise.  Puretone audiometic testing results were recorded as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
75
65
70
80
73
Left Ear
45
40
55
75
54

Speech recognition scores using the Maryland CNC word list measured 94 percent bilaterally.  

The Veteran underwent another VA audiology evaluation in June 2009, and puretone audiometric testing results remained the same, but the Veteran's word recognition score using the Maryland CNC word test in the right ear decreased to 92 percent.  

July 2010 VA audiology records note the Veteran's word recognition abilities in the right ear were 20 percent at 95 decibels and 8 percent at 90 decibels, and 80 percent in the left ear.  It was not reported what word test was used.  The Veteran was referred for evaluation of retrocochlear function.

An August 2010 VA otolaryngology consultation note reported worsening bilateral hearing loss.  Word recognition abilities were poor, and measured 20 percent in the right ear and 80 percent on the left ear.  Again, it was not noted what word recognition test was used to make that determination.  

The Veteran underwent a VA audiology evaluation in August 2010 and audiological finding showed the Veteran's puretone thresholds in decibels were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
80
70
75
75
75
Left Ear
50
45
55
70
55

Word recognition scores using the Maryland CNC word test were 72 percent in the right ear and 88 percent in the left ear.  It was noted the Veteran had been diagnosed with chronic mastoiditis.  

At an October 2010 VA audiology appointment, the Veteran's right ear word recognition was 72 percent at 70 decibels and 94 percent at 75 decibels, and 88 to 90 percent in the left ear.  It was not specified what word test was used.  A March 2011 VA audiology note reported the Veteran had significant fluctuations in his right ear word recognition ability.  At that time word recognition ability using "recorded speech materials" was 64 percent in the right ear and 80 percent in the left ear.  The Veteran had difficulty understanding conversational speech at the visit.

At the July 2012 Board hearing, the Veteran testified that at times his ear would go completely numb and he could not hear anything.  He reported even with hearing aids he had difficulty hearing others, and could not hear people walking up on him.  He reported an inability to pinpoint where sound was coming from, like the sound of an ambulance coming down the road.

The Veteran underwent another VA audiology evaluation in March 2013.  At that time his puretone auditory thresholds in decibels measured as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
80
65
70
80
74
Left Ear
5
40
45
75
41

Speech recognition scores using the Maryland CNC word test were 84 percent in the right ear and 96 percent in the left ear.  The Veteran reported that even with hearing aids, he frequently misunderstood words and was unable to hear people walking up behind him.

At a November 2013 audiology appointment, the Veteran reported being totally unable to hear when his hearing aids were out.  

A November 2015 VA medical record reported the Veteran had worsening hearing and reported imbalance, but denied medical issues with his ears.  The Veteran's puretone thresholds in decibels were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
95
85
85
90
89
Left Ear
60
55
65
80
65

Speech recognition scores were provided using the NU-6 recorded material and measured 20 percent in the right ear and 72 percent in the left ear. 
The Veteran most recently underwent a VA hearing loss examination in June 2016.  The Veteran's puretone thresholds in decibels were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
90
75
70
85
80
Left Ear
60
50
55
80
61

Speech recognition testing using the Maryland CNC word test yielded scores of 84 percent in the right ear, and 92 percent in the left ear.  The examiner noted that the Veteran reported pain and pressure in his ears at times, and a feeling of being "off balance" with his movements. 

In a March 2017 statement, the Veteran wrote that he had difficulty understanding people talking and could not hear them walking up behind him.  He reported when he removed his hearing aids he could not hear anything.  

The record shows that the Veteran's hearing has fluctuated significantly bilaterally during the appeal period.  The Board will resolve all reasonable doubt about the overall severity of the Veteran's bilateral hearing loss by rating the Veteran's hearing loss according to the records showing it at its worst.  At worst, the puretone average for the right ear was 89 and 65 for the left ear.  See November 2015 audiology findings.  At worst, speech recognition scores were 72 for the right ear and 88 for the left ear.  See August 2010 VA examination.  Under Table VI of 38 C.F.R. 4.85, at worst the right ear received a Level VII rating, and at worst the left ear received a Level III rating.  Application of those levels to Table VII at 38 C.F.R. § 4.85 produces a 20 percent.  The November 2015 VA audiology results also indicate that application 38 C.F.R. § 4.86 is appropriate as all puretone threshold averages were above 55 decibels.   Application of puretone threshold values to Table VIa results in a Level VIII rating for the right ear and a Level V rating for the left ear.  In turn, application of those values to Table VII produces a 30 percent rating, which is more favorable to the Veteran.  Under the Rating Schedule, therefore, the criteria for an initial 30 percent rating for bilateral hearing loss are met.   38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2016).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. 111.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Thun, 22 Vet. App. 111; 38 C.F.R. 
§ 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

Regarding symptoms of hearing loss, including difficulty hearing conversation, difficulty discerning sounds, and difficulty hearing when others approach, those symptoms are contemplated by the rating schedule.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz , and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz  range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

Regarding the Veteran's report of symptoms such as dizziness, loss of balance, a feeling of ear fullness and numbness, and occasional ear pain, these symptoms are not expressly contemplated by the rating schedule.  The Board does not find that extraschedular referral is warranted, however, as the Veteran does not assert, and the record does not reflect, that these symptoms results in frequent hospitalizations or marked interference with employment. 

In sum, the evidence shows that the Veteran's bilateral hearing loss warrants an initial rating of 30 percent, but no higher.

ORDER

Entitlement to an initial rating of 30 percent for service-connected bilateral hearing loss is granted.


REMAND

In this case, remand is required to secure an adequate VA examination.  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).  

The March 2016 Board remand directed the AOJ to obtain a VA examination assessing whether the Veteran had a skin disorder on his body, other than his face in light of the in-service burns to his face, shoulders, arms, and wrists.  VA treatment records show that in December 2011 the Veteran was referred to for a dermatology consultation due to a 1 year history or pruritic rash on the left forearm but the consult was later canceled.

The Veteran was afforded a VA skin examination in June 2016.  The examiner indicated the Veteran did not have, nor had ever had, a skin condition.  The examiner stated there was no evidence of a current skin condition, and that the noted in-service first and second degree burns had resolved.  The examiner failed to discuss the December 2011 record documenting a 1 year rash history of the left forearm and thus the examination report is inadequate and another must be secured.

On remand, appropriate efforts should be made to obtain any outstanding and relevant VA or private treatment records and associate them with the electronic claims file.  

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
  
3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his claimed skin disorder.  The entire claims file must.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit from the Veteran a full history of his skin condition.  An explanation for all opinions expressed must be provided.  

The examiner must determine all skin diagnoses, to specifically include those affecting his wrists, shoulders, and arms.  The examiner must address the December 2011 VA treatment record and the Veteran's lay testimony.

The examiner must then opine, regarding each diagnosed skin disorder, as to whether it is at least as likely as not (a 50 percent probability or more) that the disorder is causally or etiologically related to service, specifically to a blast injury therein.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


